

EXHIBIT 10.3


COMPUTER SCIENCES CORPORATION
EXCESS PLAN
 
AND SUMMARY PLAN DESCRIPTION
 
Effective as of December 3, 2007
 
ARTICLE I 
                
Purpose
 
The purpose of this Computer Sciences Corporation Excess Plan (“Excess Plan”) is
to provide designated officers and key executives of Computer Sciences
Corporation (the “Company”) with retirement benefits that they would have
received under the Computer Sciences Corporation Employee Pension Plan (the
“Pension Plan”) but for the limitations on benefits set forth in Section 415 of
the Internal Revenue Code of 1986, as amended (“Code”), and Section 401(a)(17)
of the Code.  This document is also intended to constitute the Summary Plan
Description for this Excess Plan.
 
It is intended that this Excess Plan be a plan “for a select group of management
or highly compensated employees” as set forth in Sections 201(2), 301(a)(3) and
401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and is not intended to comply with the requirements of Section 401(a)
of the Code.  This Excess Plan is intended to reflect the provisions of Section
409A of the Code, and shall be interpreted accordingly.
 
Subject to Article IX hereof, benefits under this Excess Plan shall be payable
solely from the general assets of the Company and no Participant or other person
shall be entitled to look to any source for payment of such benefits other than
the general assets of the Company.
 
ARTICLE II
 
Effective Date
 
This Excess Plan was effective as of October 28, 2007, and is hereby amended and
restated effective as of December 3, 2007.  For Participants (“SERP No. 1
Participants”) in this Excess Plan who previously participated in the Computer
Sciences Corporation Supplemental Executive Retirement Plan (“SERP No. 1”), this
Excess Plan is a successor plan to SERP No. 1, but only with respect to the Part
A Excess Benefit and Part B Excess Benefit provided for under SERP No. 1 to
SERP No. 1 Participants.  SERP No. 1 Participants in this Excess Plan shall not
be entitled to any benefits under SERP No. 1.
 
ARTICLE III
 
Participants
 
No person shall be a Participant in this Excess Plan unless (a) such individual
is specifically designated as such by the Compensation Committee of the Board of
Directors of the Company (the “Committee”), (b) such individual has consented to
be governed by the terms of this Excess Plan by execution of a written
instrument in form satisfactory to the Committee and (c) such individual is
entitled to receive a benefit under the Pension Plan.
 
ARTICLE IV
 
Excess Benefits
 
Each Participant shall be entitled to receive an excess benefit under this
Excess Plan (an “Excess Benefit”).  The Excess Benefit hereunder vests at the
time that the Participant becomes vested under the Pension Plan, subject to
Article IX hereof.  The Excess Benefit is the additional monthly amount
calculated as follows: the additional monthly amount that the Participant would
otherwise be entitled to receive as a single life annuity under the Pension Plan
at the date payment of the Excess Benefit commences (determined as if the
Participant’s benefits under the Pension Plan commenced on that date), if the
limitations imposed by Sections 401(a)(17) and 415 of the Code, were not
applied, less any monthly benefit that the Participant is entitled to receive as
a single life annuity at that date under Appendix M or Appendix N of the Pension
Plan, and provided further, that in making such calculation:
 
(a)  all deferrals of salary under the Computer Science Corporation Deferred
Compensation Plan shall be disregarded, as if no deferrals had been made;
 
(b)  compensation for periods of time prior to the Participant’s Entry Date
shall be disregarded and not taken into account; and
 
(c)  compensation from all affiliates of the Company shall be taken into
account, as if such affiliates were participating employers in the Pension Plan.
 
For purposes of this Excess Plan, the term “Entry Date” means (i) for SERP No. 1
Participants, the date of the Participant’s first participation in SERP No. 1 or
(ii) for all other Participants, the date of the Participant’s first
participation in this Excess Plan pursuant to Article III hereof.
 
ARTICLE V
 
Time and Form of Benefit Payments
 
(a)  Except as provided in Articles Vl and X, the Excess Benefit shall be paid
monthly for the lifetime of the Participant.  Subject to Article XX, the payment
of the Excess Benefit shall commence on the first day of the month and year
specified by the Participant in a distribution election made pursuant to this
Article V (a “Distribution Election”), which date may not be earlier than the
later of (i) the month immediately following the month in which the Participant
attains age fifty-five (55) or (ii) the month immediately following the month in
which the Participant has “separation from service” (as defined under Section
409A of the Code) for any reason from the Company (a “Separation from
Service”).  If Participant has not made a valid, timely Distribution Election
pursuant to this Article V, then, subject to Article XX, the Participant’s
Excess Benefit shall automatically commence on the later of: the month
immediately following the month in which the Participant attains age fifty-five
(55), or the month immediately following the month in which Participant has a
Separation from Service.
 
(b)  Except as provided in Articles Vl and XVI, if at the time payment of the
Excess Benefit commences Participant is married, upon the death of the
Participant, the Excess Benefit shall continue to be paid to the individual who
was the Participant’s spouse at the time payment of the Excess Benefit commenced
for the lifetime of such spouse at the rate of fifty percent (50%) of
Participant’s Excess Benefit (which Excess Benefit shall be calculated without
regard to the offset in Article IV regarding Appendix M and/or Appendix N of the
Pension Plan).
 
(c)  Within 30 days after an individual first becomes a Participant (or no later
than December 31, 2007 for individuals who became Participants on or prior to
that date), each Participant shall make a Distribution Election pursuant to this
Article V with respect to the Participant’s Excess Benefit.  A Distribution
Election pursuant to this Article V may be superseded by a subsequent election;
provided, however, that no subsequent election pursuant to this Article V shall
be effective unless (i) it is made at least twelve (12) months prior to the
Participant’s Separation from Service, (ii) such election does not become
effective until twelve (12) months after its submission to the Company and
(iii) such election provides for the deferral of the date of commencement of
distributions under this Excess Plan for a minimum of five (5) additional
years.  For purposes of the 5-year re-deferral limitation set forth in the
preceding sentence, distributions that are to be paid in installments (as
opposed to in a lump sum) shall be treated as a single payment payable on the
date the installments are otherwise due to commence.
 
(d)  All Distribution Elections pursuant to this Article V shall be made on such
form or forms provided to the Participant by the Administrator, which forms may
require such other information, acknowledgements or agreements as may be
determined by the Administrator in its sole discretion.
 
ARTICLE VI
 
Pre-Retirement Death Benefits
 
In the event of the death of a Participant while employed by the Company, the
Participant’s spouse at the time of death, if any, shall be entitled to the
spousal benefit described in Article V attributable to the Participant’s Excess
Benefit calculated as of the Participant’s date of death, with such spousal
benefit to be reduced in an amount equal to any Qualified Pre-Retirement
Survivor Annuity benefit under the Pension Plan relating to benefits on
Appendix M and/or Appendix N thereof.  This spousal benefit shall commence on
the later of date the Participant’s death or the date on which the Participant
would have otherwise attained the age of 55.
 
ARTICLE VII
 
Disability Benefits
 
A disability benefit is payable under this Excess Plan, as follows:
 
(a)           If a Participant has a Separation from Service with the Company by
reason of Permanent Disability (as hereinafter defined) prior to attaining age
sixty-two (62), then the Participant shall become eligible to commence receiving
his or her Excess Benefit, calculated as of the date of such Separation from
Service, commencing on the later of date such Separation from Service or the
date the Participant is first eligible to commence benefits under the Pension
Plan, subject to Article XX hereof.
 
(b)           “Permanent Disability” means the inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months, unless a different definition applies for a Participant in an employment
agreement approved by the Committee, in which case that different definition
shall also apply to this Excess Plan.  The Participant shall not be deemed to
have a Permanent Disability until proof of the existence thereof shall have been
furnished to the Board of Directors of the Company in such form and manner, and
at such times, as the Board of Directors may require.  Any determination by the
Board of Directors of the Company that the Participant does or does not have a
Permanent Disability shall be final and binding upon the Company and the
Participant.
 
ARTICLE VIII
 
Right to Amend, Modify, Suspend or Terminate Plan
 
By action of the Company’s Board of Directors, the Company may amend, modify,
suspend or terminate this Excess Plan without further liability to any employee
or former employee or any other person.  Notwithstanding the preceding sentence,
this Excess Plan may not be amended, modified, suspended or terminated as to a
Participant with respect to benefits already accrued without the express written
consent of such Participant.  Notwithstanding anything herein to the contrary,
termination of this Excess Plan shall not be a distribution event for any
benefits provided hereunder unless permitted under Section 409A of the Code
without the imposition of any additional taxes or penalties under Section 409A
of the Code.
 
Following a Change in Control (as defined in below), this Excess Plan may not be
amended, modified, suspended or terminated as to any Participant who was a
Participant prior to such Change in Control, without the express written consent
of such Participant.
 
ARTICLE IX
 
Change in Control
 
The term “Change in Control” means the consummation of a “change in the
ownership” of the Company, a “change in effective control” of the Company or a
“change in the ownership of a substantial portion of the assets” of the Company,
in each case, as defined under Section 409A of the Code.
 
In the event a Participant who was a Participant as of the date of a Change in
Control either (a) has an involuntary Separation from Service for any reason
(which, for purposes of this Article IX, shall include a voluntary Separation
from Service for Good Reason, as hereinafter defined) within thirty-six full
calendar months following such Change in Control, or (b) has a voluntary
Separation from Service for any reason other than Good Reason (including the
death of the Participant) more than twelve (12) full calendar months after, but
within thirty-six (36) full calendar months following, such Change in Control,
such Participant shall be deemed to have fully vested in such Participant’s
Excess Benefit as of immediately prior to such Separation from Service.
 
For purposes of this Excess Plan, a Participant’s voluntary Separation from
Service shall be deemed to be for “Good Reason” if it occurs within six months
of any of the following without the Participant’s express written consent:
 
(a)  a substantial change in the nature, or diminution in the status, of the
Participant’s duties or position from those in effect immediately prior to the
Change in Control;
 
(b)  a reduction by the Company in the Participant’s annual base salary as in
effect on the date of a Change in Control or as in effect thereafter if such
compensation has been increased and such increase was approved prior to the
Change in Control;
 
(c)  a reduction by the Company in the overall value of benefits provided to the
Participant, as in effect on the date of a Change in Control or as in effect
thereafter if such benefits have been increased and such increase was approved
prior to the Change in Control (as used herein, “benefits” shall include all
profit sharing, retirement, pension, health, medical, dental, disability,
insurance, automobile, and similar benefits);
 
(d)  a failure to continue in effect any stock option or other equity-based or
non-equity based incentive compensation plan in effect immediately prior to the
Change in Control, or a reduction in the Participant’s participation in any such
plan, unless the Participant is afforded the opportunity to participate in an
alternative incentive compensation plan of reasonably equivalent value;
 
(e)  a failure to provide the Participant the same number of paid vacation days
per year available to him prior to the Change in Control, or any material
reduction or the elimination of any material benefit or perquisite enjoyed by
the Participant immediately prior to the Change in Control;
 
(f)  relocation of the Participant’s principal place of employment to any place
more than 35 miles from the Participant’s previous principal place of
employment;
 
(g)  any material breach by the Company of any stock option or restricted stock
agreement; or
 
(h)  conduct by the Company, against the Participant’s volition, that would
cause the Participant to commit fraudulent acts or would expose the Participant
to criminal liability;
 
provided that for purposes of clauses (b) through (e) above, “Good Reason” shall
not exist (A) if the aggregate value of all salary, benefits, incentive
compensation arrangements, perquisites and other compensation is reasonably
equivalent to the aggregate value of salary, benefits, incentive compensation
arrangements, perquisites and other compensation as in effect immediately prior
to the Change in Control, or as in effect thereafter if the aggregate value of
such items has been increased and such increase was approved prior to the Change
in Control, or (B) if the reduction in aggregate value is due to reduced
performance by the Company, the business unit of the Company for which the
Participant is responsible, or the Participant, in each case applying standards
reasonably equivalent to those utilized by the Company prior to the Change in
Control.
 
Not later than the occurrence of a Change in Control, the Company shall cause to
be transferred to a grantor trust described in Section 671 of the Code, assets
equal in value to all accrued obligations under this Excess Plan as of one day
following a Change in Control, in respect of both active employees of the
Company and retirees as of that date.  Such trust by its terms shall, among
other things, be irrevocable.  The value of liabilities and assets transferred
to the trust shall be determined by one or more nationally recognized firms
qualified to provide actuarial services as described in Section 4 of the
Computer Sciences Corporation Severance Plan for Senior Management and Key
Employees.  The establishment and funding of such trust shall not affect the
obligation of the Company to provide supplemental pension payments under the
terms of this Excess Plan to the extent such benefits are not paid from the
trust.  Notwithstanding anything herein or in any trust agreement to the
contrary, in no event shall (i) assets of the Company or any affiliate be set
aside or reserved (directly or indirectly) in a trust or transferred to such a
trust for purposes of paying deferred amounts and earnings thereon for an
“applicable covered employee” (as defined in Section 409A(b)(3)(D)(i) of the
Code) under the Excess Plan during any “restricted period” (as defined in
Section 409A(b)(3)(B) of the Code), or (ii) any assets of the Company, any
affiliate or any trust described in this paragraph become restricted to the
provision of benefits under the Excess Plan in connection with a “restricted
period” (as defined in Section 409A(b)(3)(B) of the Code); in each case, unless
otherwise permitted under Section 409A(b)(3) of the Code without the imposition
of the additional tax set forth in Section 409A(a)(1)(B) of the Code or any
other taxes or penalties imposed under Section 409A of the Code.
 
ARTICLE X
 
Lump-Sum Acceleration
 
(a)  Within 30 days after an individual first becomes a Participant (or no later
than December 31, 2007 for individuals who became Participants on or prior to
that date), each Participant shall have the opportunity to irrevocably elect to
receive a lump sum payment, in an amount determined under this Article X under
the circumstances described herein.  In the event that a Change in Control
occurs and the Participant has a Separation from Service for any reason prior to
the Change in Control, or has a Separation from Service for any reason prior to
the third anniversary of such Change in Control, then the lump sum payment
pursuant to this Article X shall become payable within thirty (30) days after
the latest of (i) January 2, 2008, (ii) the date of such Change in Control or
(iii) the date of the Participant’s Separation from Service (the “Commencement
Date”), in each case, subject to Article XX hereof.
 
(b)  The lump sum payment shall equal the lump sum value of the Participant’s
and/or the Participant’s surviving spouse’s, as applicable, remaining Excess
Benefit as of the Commencement Date (the “Remaining Benefit”).  The Remaining
Benefit shall be calculated as follows:
 
(i)  For purposes of computing the lump sum value with respect to that portion
of the Excess Benefit for which, as of the Commencement Date, payment of such
benefit has not yet commenced, the Remaining Benefit shall be the present value
on the Commencement Date of the actuarial equivalent of the Excess Benefit that
would have otherwise been paid if the Participant had commenced receipt of such
benefit at age 65; and
 
(ii)  For purposes of computing the lump sum value with respect to the spousal
benefit that otherwise would have become payable under Article V upon the death
of the Participant in the event that the Commencement Date occurs during the
lifetime of the Participant, the Remaining Benefit shall be the actuarial
equivalent at the Commencement Date of the spousal benefit that otherwise would
have become payable under Article V as determined under the basis required under
Section 417(e) of the Code at the Commencement Date for determining lump sums
under qualified plans.
 
(c)  The lump sum value of the Remaining Benefit shall be computed by using the
present value basis as is required under Section 417(e) of the Code at the
Commencement Date for determining lump sums under qualified plans.
 
ARTICLE XI
 
No Assignment
 
Benefits under this Excess Plan may not be assigned or alienated and shall not
be subject to the claims of any creditor.
 
ARTICLE XII
 
Administration
 
This Excess Plan shall be administered by the Committee or by such other person
or persons to whom the Committee may delegate functions hereunder (the
“Administrator”).  With respect to all matters pertaining to this Excess Plan,
the determination of the Administrator shall be conclusive and binding.
 
ARTICLE XIII
 
Release
 
In connection with the payment of any Excess Benefit under this Excess Plan, or
the designation of any beneficiary or any election or other action taken or to
be taken under this Excess Plan by any Participant or any other person, the
Company require such consents or releases as are reasonable under the
circumstances, and further may require any such designation, election or other
action to be in writing and in form reasonably satisfactory to the Company.
 
ARTICLE XIV
 
No Waiver
 
The failure of the Company, the Committee or any other person acting on behalf
thereof to demand a Participant or other person claiming rights with respect to
a Participant to perform any act which such person is or may be required to
perform hereunder shall not constitute a waiver of such requirement or a waiver
of the right to require such act.  The exercise of or failure to exercise any
discretion reserved to the Company, the Committee or its delegate, to grant or
deny any benefit to any Participant or other person under this Excess Plan shall
in no way require the Company, the Committee or its delegate to similarly
exercise or fail to exercise such discretion with respect to any other
Participant.
 
ARTICLE XV
 
No Contract
 
This Excess Plan is strictly a voluntary undertaking on the part of the Company
and, except with respect to the obligations of the Company upon and following a
Change in Control, which shall be absolute and unconditional, shall not be
deemed to constitute a contract or part of a contract between the Company (or an
affiliate) and any employee or other person, nor shall it be deemed to give any
employee the right to be retained for any specified period of time in the employ
of the Company (or an affiliate) or to interfere with the right of the Company
(or an affiliate) to discharge or retire any employee at any time, nor shall
this Excess Plan interfere with the right of the Company (or an affiliate) to
establish the terms and conditions of employment of any employee.
 
ARTICLE XVI
 
Indemnification
 
The Company shall defend, indemnify and hold harmless the officers and directors
of the Company acting in their capacity as such (and not as Participants herein)
from any and all claims, expenses and liabilities arising out of their actions
or failure to act hereunder, excluding fraud or willful misconduct.
 
ARTICLE XVII
 
Claim Review Procedure
 
Benefits will be provided to each Participant or beneficiary as specified in
this Excess Plan.
 
(a)  If such person (a “Claimant”) believes that the Claimant has not been
provided with benefits due under this Excess Plan, then the Claimant has the
right to make a written claim for benefits under the Plan.  If such a written
claim is made, and the Administrator wholly or partially denies the claim, the
Administrator shall provide the Claimant with written notice of such denial,
setting forth, in a manner calculated to be understood by the Claimant:
 
(i)  the specific reason or reasons for such denial;
 
(ii)  specific reference to pertinent Plan provisions on which the denial is
based;
 
(iii)  a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and
 
(iv)  an explanation of the Plan’s claims review procedure and time limits
applicable to those procedures, including a statement of the Claimant’s right to
bring a civil action under ERISA Section 502(a) if the claim is denied on
appeal.
 
(b)  The written notice of any claim denial pursuant to paragraph (a) of this
Article XVII shall be given not later than thirty (30) days after receipt of the
claim by the Administrator, unless the Administrator determines that special
circumstances require an extension of time for processing the claim, in which
event:
 
(i)  written notice of the extension shall be given by the Administrator to the
Claimant prior to thirty (30) days after receipt of the claim;
 
(ii)  the extension shall not exceed a period of thirty (30) days from the end
of the initial thirty (30) day period for giving notice of a claim denial; and
 
(iii)  the extension notice shall indicate (A) the special circumstances
requiring an extension of time and (B) the date by which the Administrator
expects to render the benefit determination.
 
(c)  The decision of the Administrator shall be final unless the Claimant,
within sixty (60) days after receipt of notice of the claims denial from the
Administrator, submits a written request to the Board of Directors of the
Company, or its delegate, for an appeal of the denial.  During that sixty (60)
day period, the Claimant shall be provided, upon request and free of charge,
reasonable access to , and copies of, all documents, records and other
information relevant to the claim for benefits.  The Claimant shall be provided
the opportunity to submit written comments, documents, records, and other
information relating to the claim for benefits as part of the Claimant’s
appeal.  The Claimant may act in these matters individually, or through his or
her authorized representative.
 
(d)  After receiving the written appeal, if the Board of Directors of the
Company, or its delegate, shall issue a written decision notifying the Claimant
of its decision on review, not later than thirty (30) days after receipt of the
written appeal, unless the Board of Directors of the Company or its delegate
determines that special circumstances require an extension of time for reviewing
the appeal, in which event:
 
(i)  written notice of the extension shall be given by the Board of Directors of
the Company or its delegate prior to thirty (30) days after receipt of the
written appeal;
 
(ii)  the extension shall not exceed a period of thirty (30) days from the end
of the initial thirty (30) day review period;
 
(iii)  the extension notice shall indicate (A) the special circumstances
requiring an extension of time and (B) the date by which the Board of Directors
of the Company or its delegate expects to render the appeal decision.
 
The period of time within which a benefit determination on review is required to
be made shall begin at the time an appeal is received by the Board of Directors
of the Company or its delegate, without regard to whether all the information
necessary to make a benefit determination on review accompanies the filing of
the appeal.  If the period of time for reviewing the appeal is extended as
permitted above, due to a claimant’s failure to submit information necessary to
decide the claim on appeal, then the period for making the benefit determination
on review shall be tolled from the date on which the notification of the
extension is sent to the claimant until the date on which the claimant responds
to the request for additional information.
 
(e)  In conducting the review on appeal, the Board of Directors of the Company
or its delegate shall take into account all comments, documents, records, and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.  If the Board of Directors of the Company or its delegate
upholds the denial, the written notice of decision from the Board of Directors
of the Company or its delegate shall set forth, in a manner calculated to be
understood by the Claimant:
 
(i)  the specific reason or reasons for the denial
 
(ii)  specific reference to pertinent Plan provisions on which the denial is
based;
 
(iii)  a statement that the Claimant is entitled to be receive, upon request and
free of charge, reasonable access to , and copies of, all documents, records and
other information relevant to the claim for benefits.
 
(iv)  A statement of the Claimant’s right to bring a civil action under ERISA
502(a).
 
(f)  If the Plan or any of its representatives fail to follow any of the above
claims procedures, the Claimant shall be deemed to have duly exhausted the
administrative remedies available under the plan and shall be entitled to pursue
any available remedies under ERISA Section 502(a), including but not limited to
the filing of an action for immediate declaratory relief regarding benefits due
under the Plan.
 
ARTICLE XVIII
 
Hardship Withdrawal
 
(a)  This Article XVIII is applicable only to Participants who have commenced
receiving retirement benefits under this Excess Plan.
 
(b)  “Hardship” of a Participant shall mean an unforeseeable emergency which
constitutes a severe financial hardship of the Participant or beneficiary
resulting from an illness or accident of the Participant or beneficiary, the
Participant’s or beneficiary’s spouse, or the Participant’s or beneficiary’s
dependent (as defined in section 152(a)); loss of the Participant’s or
beneficiary’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant or beneficiary.
 
(c)  Whether a Participant has incurred a Hardship shall be determined by the
person designated to administer this Excess Plan on the basis of all relevant
facts and circumstances and in accordance with nondiscriminatory and objective
standards, uniformly interpreted and consistently applied.
 
(d)  A Participant may make a withdrawal pursuant to this Article XVIII, in the
form of a lump sum, on account of the Participant's Hardship, only to the extent
that the Hardship is not otherwise relievable:
 
(i)  through reimbursement or compensation by insurance or otherwise, or
 
(ii)  by liquidation of the Participant’s assets (to the extent that such
liquidation does not itself cause a Hardship).
 
(e)  The amount of the lump sum hardship withdrawal shall not exceed (i) the
current lump sum value of the remaining benefits otherwise due, as determined
immediately prior to the hardship distribution, and as determined by using the
methodology described in paragraphs (b) and (c) of Article X or (ii) the amount
reasonably necessary to satisfy the emergency need (which may include amounts
necessary to pay any Federal, state, or local income taxes or penalties
reasonably anticipated to result from the distribution).
 
(f)  If a hardship lump sum distribution is made to a Participant, the amount of
future benefits under this Excess Plan shall be reduced, as follows:
 
(i)  First, the current lump sum value of the benefits otherwise due shall be
determined immediately prior to the hardship distribution by using the
methodology described in paragraphs (b) and (c) of Article X.
 
(ii)  Second, the amount of the lump sum hardship distribution to be made shall
be subtracted from the amount so determined.  The resulting net amount is called
the “Resulting Net Value.”
 
(iii)  Third, all future benefit payments shall be adjusted downward, to an
amount that has a lump sum present value equal to the Resulting Net Value.  Such
lump sum present value shall be calculated using the methodology described in
paragraphs (b) and (c) of Article X.
 
(g)  The provisions of this Article XVIII shall be equally applicable to
Participant’s surviving spouse.
 
ARTICLE XIX
 
Certain Further Payments By the Company
 
(a)  In the event that any amount or benefit payable to the Participant pursuant
to this Excess Plan (collectively, the “Taxable Benefits”) is subject to the tax
imposed under Section 3121 of the Code (the “FICA Tax”), or any similar tax that
may hereafter be imposed, the Company shall pay to the Participant at the time
specified in paragraph (c) below, the Tax Reimbursement Payment (as hereinafter
defined).  The “Tax Reimbursement Payment” is defined as an amount, which when
reduced by any FICA Tax paid by the Participant on the Taxable Benefits (but
without reduction for any Federal, state or local income taxes on such Taxable
Benefits), shall be equal to the amount of any Federal, state or local income
taxes payable because of the inclusion of the Tax Reimbursement Payment in the
Participant’s adjusted gross income, by applying the highest applicable marginal
rate of Federal, state and local income taxation, respectively, for the calendar
year in which the Tax Reimbursement Payment is to be made.
 
(b)  For purposes of determining the amount of the Tax Reimbursement Payment,
the Participant shall be deemed:
 
(i)  to pay Federal income taxes at the highest applicable marginal rate of
Federal income taxation for the calendar year in which the Tax Reimbursement
Payment is to be made; and
 
(ii)  to pay any applicable state and local income taxes at the highest
applicable marginal rate of taxation for the calendar year in which the Tax
Reimbursement Payment is to be made, net of the maximum reduction in Federal
income taxes which could be obtained from the deduction of such state or local
taxes if paid in such year (determined without regard to limitations on
deductions based upon the amount of the Participant’s adjusted gross income.)
 
(c)  The Tax Reimbursement Payment attributable to a Taxable Benefit shall be
paid to the Participant not more than thirty (30) days following the incurrence
of the FICA Tax.  If the amount of such Tax Reimbursement Payment cannot be
finally determined on or before the date on which payment is due, the Company
shall pay to the Participant an amount estimated in good faith by the Company to
be the minimum amount of such Tax Reimbursement Payment and shall pay the
remainder of such Tax Reimbursement Payment as soon as the amount thereof can be
determined.
 
(d)  Notwithstanding anything in this Article XIX to the contrary, in no event
shall the Tax Reimbursement Payment exceed the actual amount of the FICA Tax.
 
ARTICLE XX
 
Certain Section 409A Matters
 
Notwithstanding anything herein to the contrary: no distributions to a
“specified employee” (as such term is defined under Section 409A of the Code)
under this Excess Plan that are to be made as a result of the specified
employee’s “separation from service” (as such term is defined under Section 409A
of the Code) for any reason other than the specified employee’s death or
“disability” (as such term is defined under Section 409A of the Code) shall be
made or commence prior to the earlier of the date that is six months after the
date of separation from service or, if earlier, the Participant’s death;
provided that any distributions that otherwise would have been payable during
such six-month (or shorter) period, plus interest accrued thereon at a rate
equal to the 120-month rolling average yield to maturity of the index called the
“Merrill Lynch U.S. Corporate, A Rated, 15+ Years Index” as of December 31 of
the year preceding the year in which payments would otherwise be made or
commence, shall be distributed in lump sum on the first day following the
expiration of such six-month (or shorter) period.
 
The “identification date” (as defined under Section 409A of the Code) for
purposes of identifying specified employees shall be September 30 of each
calendar year.  Individuals identified on any identification date shall be
treated as specified employees for the 12-month period beginning on January 1 of
the calendar year following the year of the identification date.  In determining
whether an individual is a specified employee as of an identification date, all
individuals who are nonresident aliens during the entire 12-month period ending
on such identification date shall be excluded for purposes of determining which
individuals will be specified employees.
 